                                            Case 5:19-cv-01692-EJD Document 169 Filed 10/09/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        UNILOC USA, INC., et al.,                       Case No. 19-cv-01692-EJD (VKD)
                                                         Plaintiffs,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTE RE
                                                   v.                                       DOCUMENT REQUEST NO. 94
                                  10

                                  11        APPLE INC, et al.,                              Re: Dkt. No. 155
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            The parties ask the Court to resolve a dispute concerning plaintiffs Uniloc USA, Inc.,

                                  15   Uniloc Luxembourg S.A., and Uniloc 2017 LLC’s (collectively, “Uniloc”) objections to defendant

                                  16   Apple Inc.’s (“Apple”) request for production of Uniloc’s financial statements. Dkt. No. 155. The

                                  17   Court held a hearing on this matter on September 29, 2020. Dkt. No. 160.

                                  18            Having considered the parties’ submissions and oral argument during the hearing, the

                                  19   Court concludes that Uniloc must produce documents responsive to the disputed document

                                  20   request.

                                  21   I.       BACKGROUND
                                  22            Uniloc acquired the asserted patent in this case, U.S. Patent No. 7,587,207 (“the ’207

                                  23   patent”), in 2018 as part of a large collection of other patents. See Dkt. No. 138 at 1-2. Apple

                                  24   seeks discovery of Uniloc financial documents reflecting valuations of Uniloc’s intangible assets,

                                  25   including its patent rights. Dkt. No. 155 at 1-2. Specifically, Apple seeks production of

                                  26   documents responsive to the following document request:

                                  27                Request No. 94: Uniloc’s financial statements for each year beginning with
                                  28                the year in which Uniloc acquired the Patent-in-Suit through the present,
                                             Case 5:19-cv-01692-EJD Document 169 Filed 10/09/20 Page 2 of 3




                                                   including but not limited to, all audit reports including those prepared by Ernst
                                   1               & Young.
                                   2   Id. at 1. Uniloc objects to this request on the ground that it seeks documents that are not relevant
                                   3   to any claim or defense. Id. at 4.
                                   4   II.      LEGAL STANDARD
                                   5            A party may obtain discovery of any matter that is relevant to a claim or defense and that is
                                   6   “proportional to the needs of case, considering the importance of the issues at stake in the action,
                                   7   the amount in controversy, the parties’ relative access to relevant information, the parties’
                                   8   resources, the importance of the discovery in resolving the issues, and whether the burden or
                                   9   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).
                                  10   III.     DISCUSSION
                                  11            Apple argues that Uniloc’s financial statements contain information relevant to Uniloc’s $1
                                  12   billion demand for royalty damages for alleged infringement of the ’207 patent and Apple’s
Northern District of California
 United States District Court




                                  13   defense to that demand. Dkt. No. 155 at 2-3. Apple says that in unrelated litigation in Germany
                                  14   Uniloc has produced a financial statement—specifically an auditor’s report prepared by Ernst &
                                  15   Young for fiscal year 2017—that provides a valuation of Uniloc’s “intangible assets,” which
                                  16   includes Uniloc’s patents and other intellectual property. Apple expects that Uniloc has prepared
                                  17   or has obtained similar valuations of its intangible assets for fiscal years 2018-2020 after
                                  18   acquisition of the asserted patent, and that these valuations may suggest a maximum value for the
                                  19   ’207 patent. Dkt. No. 160.
                                  20            Uniloc acknowledges that it has documents responsive to Request No. 94 that include
                                  21   valuations of its intangible assets and that these assets include the ’207 patent. However, Uniloc
                                  22   argues that these valuations are irrelevant to the issue of damages because they do not reflect any
                                  23   value attributable specifically to the ’207 patent or even to a patent portfolio that contains the ’207
                                  24   patent. Dkt. No. 155 at 4, 5. Uniloc does not object that the discovery is burdensome or otherwise
                                  25   disproportionate to the needs of the case.
                                  26            Apple has already obtained discovery of documents reflecting the transactions in which
                                  27   ownership of the ’207 patent was transferred from the original patent holder to two successive
                                  28   owners and finally to Uniloc. These transaction documents reflect the purchase price paid in each
                                                                                          2
                                          Case 5:19-cv-01692-EJD Document 169 Filed 10/09/20 Page 3 of 3




                                   1   transaction and the patents that were included in each transaction. As the Court observed in a

                                   2   prior discovery order, the price paid to acquire all rights to a patent may be considered in assessing

                                   3   a reasonable royalty for a hypothetical license to the patent, although the utility of such

                                   4   information may be limited if the transaction involves a large number of patents. See Dkt. No.

                                   5   138 at 3-4. Uniloc says it has no documents that specifically value the ’207 patent or any patent

                                   6   portfolios containing that patent.

                                   7          Uniloc has not provided any information about the nature of the valuation of intangible

                                   8   assets contained in its financial statements. Uniloc’s counsel asserted at the hearing that the

                                   9   valuations do not reflect alleged infringement of the ’207 patent by Apple or a royalty for such

                                  10   infringement but could not explain the bases for the valuations. Apple argues that it should be

                                  11   permitted to explore the bases for the valuations and the methodology used to prepare them, it

                                  12   argues further that if Uniloc’s valuations of its intangible assets do not reflect Uniloc’s estimated
Northern District of California
 United States District Court




                                  13   royalty for alleged infringement by Apple, the absence of such an estimated royalty as a

                                  14   component of value is itself relevant to Apple’s rebuttal of Uniloc’s damages claim.

                                  15          On the record before the Court, it is not possible to determine how, if at all, Uniloc’s

                                  16   valuations of its intangible assets may inform an assessment of a reasonable royalty for Apple’s

                                  17   alleged infringement of the asserted patent. The valuations may or may not reflect information

                                  18   material to a reasonable royalty. However, because the financial statements appear to contain the

                                  19   only valuations that encompass the value of the ’207 patent (apart from the transaction documents

                                  20   themselves) and because Uniloc provided no information about how those valuations were

                                  21   prepared, the Court is satisfied that the statements are at least discoverable.

                                  22   IV.    CONCLUSION
                                  23          Uniloc must produce documents responsive to Apple’s Request No. 94.

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 9, 2020

                                  26
                                  27
                                                                                                      VIRGINIA K. DEMARCHI
                                  28                                                                  United States Magistrate Judge
                                                                                          3
